DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that claims 1-21 are not rejected for being directed to an abstract idea because paragraph 23 of Applicant’s instant Specification explicitly discloses that Applicant’s invention provides a technical improvement in the art.
In addition, Examiner further notes that claims 1-7 are also not rejected for being directed to non-statutory subject matter because paragraph 96 of Applicant’s instant Specification discloses inter alia that:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se....”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
inter alia recitations of the following claim limitation: “the storage device”.  However, there is insufficient antecedent basis for this limitation in the claims.  Therefore, Examiner suggests either that Applicant amend: (1) base claim 15’s initial recitation of the disputed claim limitation to recite “[[the]] a storage device”; or (2) every recitation of the disputed claim limitation to recite “the storage unit”.
Claims 16-21 are rejected for failing to cure the foregoing deficiency of a claim from which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangayyan et al. (US 2019/0097789 A1, hereinafter Rangayyan).
Regarding claims 1, 8 and 15, Rangayyan teaches a computer system (200, FIG. 2 / 300, FIG. 3 / 700, FIG. 7) (¶ 48, 22, 15 “storage system”), comprising:
a host (¶ 11, 15, 22 “system 300 includes a host”);
a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data (¶ 11, 15, 22 “storage system/storage array includes one or more persistent or physical storage devices/ 
wherein at least one of the host and the data storage system of the computer system has at least one processor (702, FIG. 7) and a computer program product comprising a computer readable storage medium (728, FIG. 7) having program instructions (726, FIG. 7) embodied therewith, the program instructions executable by a processor of the computer system to cause computer system operations (¶ 48, 52 “a computer-readable storage medium 728 on which may be stored...instructions 726... Instructions 726 may [] reside...within processing device 702 during execution thereof by computing device/computing system”), the computer system operations comprising:
the host transferring encrypted data to the storage controller controlling the storage device (¶ 38, 24, 17 “the host [] may encrypt data before sending the data to the storage array/storage system”); and
the storage controller:
decrypting the encrypted data to unencrypted data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system”);
compressing the unencrypted data to compressed data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system and may perform...compression”);
encrypting the compressed data to encrypted, compressed data (¶ 17 “the storage system/storage array may also encrypt the data after []compression”); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rangayyan in view of Taropa (US 9,069,776 B1, hereinafter Taropa).
Regarding claims 2, 9 and 16, Rangayyan teaches all of the limitations of claims 1, 8 and 16, as previously stated, and further teaches: wherein the decrypting the encrypted data to unencrypted includes decrypting the encrypted data to unencrypted data in a memory area of the storage controller (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system”; note: it is implicit that Rangayyan’s storage controller may unencrypt/decrypt its data to some memory area of the storage controller because Rangayyan discloses that its storage controller may compress that unencrypted/decrypted data [see ¶ 17]).
However, Rangayyan does not explicitly disclose, yet Taropa teaches: wherein decrypting encrypted data to unencrypted data includes decrypting the encrypted data 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Taropa for overwriting decrypted data that is stored in a volatile memory of a storage controller.  The teachings of Taropa, when used within the existing system of Rangayyan’s transformation of encrypted data into data that is both compressed and encrypted, will improve security by preventing the system controller from unnecessarily exposing data that has been secured/encrypted.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claims 3-7, 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangayyan in view of LeCrone et al. (US 10,133,505 B1, hereinafter LeCrone).
Regarding claims 3, 10 and 17, Rangayyan teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches:
receiving by the storage controller, the encrypted data from the host (¶ 38, 24, 17 “the host [] may encrypt data before sending the data to the storage array/storage system”); and 

However, Rangayyan does not explicitly disclose: receiving by the storage controller, a compression status flag associated with the encrypted data from the host, and determining as a function of a state of the compression status flag whether to decrypt, compress and encrypt again, the encrypted data received from the host and associated with the compression status flag.
In an analogous art, LeCrone teaches:
receiving by a storage controller, a compression status flag associated with data from a host (col. 14, lns. 24-42 “request 260...may be sent 201 from the host...to the data storage system...request 260 may include...status flag/compression indicator 260e identifying a particular component to perform compression/ decompression”), and
determining as a function of a state of the compression status flag whether to compress and encrypt, the data received from the host and associated with the compression status flag (col. 21, lns. 63-66 “Consider [] an embodiment where component(s) of the data storage system are used to perform compression and encryption of data, e.g., of a particular logical device or data set”; col. 19, lns. 35-40 “generally data may be compressed prior to encryption”; col. 14, lns. 24-42 “compression indicator 260e identifying a particular component to perform compression/decompression”).

Regarding claims 4, 11 and 18, Rangayyan in view of LeCrone teaches all of the limitations of claims 3, 10 and 17, as previously stated, and further teaches: wherein the compression status flag has a state which indicates at least one of whether encrypted data received from the host and associated with the compression status flag is 1) compressed, and 2) compressible (Rangayyan ¶ 27, 17 “the host [] may encrypt data before sending the data to the storage array/storage system”; LeCrone: col. 14, lns. 24-42 “flag/compression indicator 260e identifying a particular component to perform compression/decompression”; LeCrone: col. 17, lns. 61-67 “criteria may be specified... for example, whether a particular portion of a logical device contains data that achieves at least a minimum amount of compressibility/is compressible”; LeCrone: col. 11, lns. 18-43 “techniques may be performed by a host performing I/O operation directed to logical device L1 124 where such techniques provide for selectively indicating/flagging 
Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to recognize the ability to utilize the teachings of LeCrone for having a flag indicate whether it is associated to data that is compressed or compressible.  The teachings of LeCrone, when used within the system of Rangayyan in view of LeCrone’s flag, will help improve the system’s efficiency and help enable the system to conserve resources by determining whether it would be beneficial to perform a process that transforms encrypted data into data that is both compressed and encrypted.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 5, 12 and 19, Rangayyan teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches:
a read request from a host to read encrypted data stored in the storage device (¶ 27 “read commands and/or requests...the data...may be encrypted data”; ¶ 41, 34 “reading data from the storage array to the host system”);
transferring encrypted read data from the storage device to the storage controller (¶ 27 “the data that is retuned...may be encrypted data”); and
transferring the encrypted read data to the host (¶ 27 “read commands and/or requests may be allowed because the data that is returned/transferred may be encrypted data”; ¶ 41, 34 “transferring/reading data from the storage array to the host system”).
LeCrone teaches a storage controller:
receiving a read request from a host to read data stored in a storage device (col. 6, ln. 54 through col. 7, ln. 22 “read...requests sent from a host to the data storage device/system...Such [] requests from the host may be received...to read data from a logical device”);
transferring read data from the storage device to the storage controller (col. 6, ln. 54 through col. 7, ln. 22 “transfer/retrieve requested read data from physical storage.  Data that is read from physical non-volatile storage devices, such as back-end physical storage devices...is then stored in the cache/transferred to a controller”);
determining whether encrypted read data read from the storage device has been compressed (col. 7, ln. 52 through col. 8, ln. 19 “data may be...decompressed when the data is retrieved from physical storage”; col. 11, lns. 18-43 “techniques may be performed by a host performing I/O operation...for selectively indicating whether data of the I/O operation is...compressed...Data that is...compressed may be stored on non-volatile physical storage of the data storage system in such encrypted/compressed form”), and if so:
decrypting the encrypted read data to unencrypted read data (col. 7, ln. 54 through col. 8, ln. “data may be decrypted...when the data is retrieved from physical storage, such as in response to a data [] read”; col. 8, lns. 20-40 “it is common to have components that perform...decryption on...data storage systems”);

encrypting the uncompressed read data to encrypted, uncompressed read data (col. 8, lns. 20-40 “it is common to have components that perform... encryption[] on...data storage systems”; note: LeCrone’s data may be “sensitive or secure data” that “requires end-to-end encryption [see: col. 18, lns. 29-37]); and
transferring the encrypted, uncompressed read data to the host (col. 6, ln. 54 through col. 7, ln. 22 “return the requested read data to the host...that issued the read”). 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller: (1) receive, from a host, a request for data; and (2) transfer the requested data to the host in an uncompressed, yet encrypted form.  The teachings of LeCrone, when respectively used within the existing system of Rangayyan’s (1) storage controller and (2) its transfer of encrypted read data from the system’s storage device to the system’s host, will enable the storage controller to reduce the processing resources required from the host, by assuming the processing load required for decompression, 
Regarding claims 6, 14 and 20, Rangayyan in view of LeCrone teaches all of the limitations of claims 5, 12 and 19, as previously stated, and further teaches: wherein the computer system operations further comprise the storage controller storing a compression status tag in association with encrypted data stored in the storage device wherein the compression status tag has a state which indicates whether associated encrypted data stored in the storage device is compressed, and wherein determining whether encrypted read data read from the storage device has been compressed, is a function of the state of the associated compression status tag which indicates whether associated encrypted data stored in the storage device is compressed (Rangayyan ¶ 17 “storing the data on the physical or persistent storage device”; Rangayyan ¶ 27 “the data...may be encrypted data”; LeCrone: col. 7, lns. 43-52 “the data storage system... having one or more logical mapping layers”; LeCrone: col. 11, lns. 18-43 “selectively tagging/indicating whether data of the I/O operation is...compressed”; LeCrone: col. 14, ln. 43 through col. 15, ln.7 “logical device map...identifies/tags...particular component that performs...compression”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller include a tag that indicates whether it is associated with encrypted data that is compressed.  The teachings of LeCrone, when used within the system of Rangayyan in view of LeCrone’s storage controller, will make the system more efficient 
Regarding claims 7, 14 and 21, Rangayyan teaches all of the limitations of claims 1, 8 and 15, as previously stated.
However, Rangayyan does not explicitly disclose, yet LeCrone teaches: a host determining as a function of a comparison of available resources of the host and a storage controller, whether to compress unencrypted data at the host prior to encrypting and transferring encrypted data to the storage controller, and whether to bypass compressing unencrypted data at the host prior to encrypting and transferring encrypted data to the storage controller (col. 17, ln. 61 through col. 18, ln. 18 “selecting one of multiple components capable of performing compression[] based on load balancing and resource utilization (e.g., if the host is overloaded such as based on available resources /CPU utilization but not the data storage system, a data storage system component may be selected to perform compression[] rather than a component on the host”; col. 17, lns. 50-52 “if network is untrusted end to end encryption may be required so that the encryption is required to performed at the host”; col. 21, lns. 13-14 “if both compression and encryption are performed, compression is performed prior to encryption”; note: LeCrone’s host may determine whether to compress data as a function of available resources such as CPU utilization [see: col. 17, ln. 61 through col. 18, ln. 18] prior to encrypting and transferring encrypted data to a storage controller [see: col. 17, lns. 50-52]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/KALISH K BELL/Examiner, Art Unit 2432